                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

REV. RYAN “SASHA” GALLAGHER,              §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §         No. 3:19-cv-2250-K
                                          §
FBI,                                      §
                                          §
             Defendant.                   §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Plaintiff (Doc. No. 19). The

District Court reviewed de novo those portions of the proposed findings, conclusions,

and recommendation to which objection was made, and reviewed the remaining

proposed findings, conclusions, and recommendation for plain error. Finding no error,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.

       Signed October 16th, 2019.




                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
